DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 6/15/2022 to claims 1, 5, and 10-11 have been entered. Claims 2-4, 6-7, and 13-14 have been canceled. Claims 1, 5, 8-11, 15, 18 and 21-24 remain pending, of which claims 11, 15, 18 and 21-24 are being considered on their merits. Claims 1, 5, 8-10 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	Election/Restrictions
Applicant's election of Group II, drawn to a skin regeneration product comprising mesenchymal stem cells, a hydrogel, and a support, in the reply filed on 3/30/2018 stands. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 15, 18 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 11 has been amended to recite that the concentration of fibrinogen in the composition is from 1.8 mg/ml to 3.6 mg/ml. Applicant points to several portions of the specifications to allege support for this limitation, but the specification only mentions any ranges that include either of these amounts one time. Page 22 lines 4-5 of the instant specification states that “the fibrin gel made of fibrinogen diluted by 20 times (3.6~6.3 mg/mL) or 40 times (1.8~3.2 mg/mL)”. Therefore there is support for the low end of the range being 1.8 mg/ml, but there is no support for the upper limit of the range being 3.6 mg/ml. While the specification does list the value of 3.6 mg/ml, it only recites this concentration as being the lower end of a range of concentrations, and does not contemplate this amount being the upper limit of a range. Therefore there is no support for this new limitation.
Since dependent claims 15, 18 and 21-24 incorporate this limitation, they too are rejected for lacking written description and containing new matter. 
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
As stated above, while applicant points to several portions of the specifications to allege support for this limitation, the specification only mentions any ranges that include either of these amounts one time. Page 22 lines 4-5 of the instant specification states that “the fibrin gel made of fibrinogen diluted by 20 times (3.6~6.3 mg/mL) or 40 times (1.8~3.2 mg/mL)”. Therefore for there is no support for 3.6 mg/ml being the upper limit of a range.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Peterbauer-Scherb et al (2012, J. Tissue Eng. Regen. Med., 6:434-442) as evidenced by Salgado et al (2010, Current Stem Cell Research & Therapy, 5:103-110), Wilkison et al (U.S. PGUPB 20070104697), Lin et al (2012, Cytotherapy, November; 14(10): 1-7) and March et al (U.S. PGUPB 20130095081; reference A), and in view of Falanga et al (U.S. PGUPB 20100040583; reference B) and Nunez et al (U.S. PGUPB 20090311785).
Regarding claim 11, Peterbauer-Scherb teaches a tissue engineering composition comprising adipose-derived mesenchymal stem cells in a fibrin glue (reads on hydrogel) on a solid support (see section 2.2 and col. 1 on page 440). Regarding claims 11 and 24, Peterbauer-Scherb teaches that the composition was cultured in cell culture media (reads on expansion media) and that the composition contains both extracellular matrix components and growth factors, including angiogenic growth factors (see sections 1 and 2.2); reads on promotes angiogenesis. Regarding claim 11, Salgado is cited solely as evidence that adipose-derived stem cells inherently secrete both extracellular matrix components and growth factors including angiogenic growth factors (see Table 1 and page 105). Regarding claims 11 and 23, Wilkison is cited solely as evidence that adipose-derived stem cells inherently can retain at least 80% viability after being thawed (see paragraph [0162]); reads on maintaining both the cells and the shape. Regarding claim 11, Lin is cited solely as evidence that adipose-derived stem cells inherently are negative for CD34 as a consequence of cell culturing (see abstract). Regarding claim 11, March is cited solely as evidence that adipose-derived stem cells (ASCs) inherently can expand to about 1000-fold over a 10 day period in culture (see paragraph [0059]); this reads on the inherent property of the stem cells being able to increase at least four-fold after five days of culture. Regarding claims 15, Peterbauer-Scherb teaches the fibrin glue had a final concentration of 2 IU/ml thrombin with fibrinogen (see section 2.2). 
Peterbauer-Scherb does not teach the concentration of fibrinogen is from 1.8 mg/ml to 3.6 mg/ml, or that the composition comprises an undegradable support made of the materials listed in claim 11.
Falanga is directed to a composition for tissue, skin, or wound repair comprising stem cells and a fibrin sealant/glue (see abstract and paragraphs [0003]-[0006]). Regarding claim 11, Falanga teaches that preferably the concentration of fibrinogen can be about 2 to about 5 mg/ml (see paragraphs [0012]-[0013]).
Nunez is directed to methods involving stem cell growth for regeneration and repair of soft tissue including skin (see abstract and paragraph [0024]). Regarding claim 11, Nunez teaches that cell matrices can be used with polymer films to control cell growth for regenerating tissues such as skin (see paragraphs [0024]-[0025]). Regarding claim 11, Nunez teaches that the regeneration may include a polyethylene film and MSCs in a fibrin glue of fibrinogen thrombin (see paragraphs [0094] [0099] [0113]).
It would have been obvious to combine Peterbauer-Scherb and Falanga to use about 2 to about 5 mg/ml fibrinogen in Peterbauer-Scherb’s stem cell/ fibrin glue composition. A person of ordinary skill in the art would have had a reasonable expectation of success in using about 2 to about 5 mg/ml fibrinogen in Peterbauer-Scherb’s stem cell/ fibrin glue composition because Falanga teaches that this concentration is useful for stem cell/ fibrin glue compositions that can then be used for tissue repair. The skilled artisan would have been motivated use about 2 to about 5 mg/ml fibrinogen in Peterbauer-Scherb’s stem cell/ fibrin glue composition because Falanga teaches that this concentration is useful for stem cell/ fibrin glue compositions that can then be used for tissue repair.
It would have been obvious to combine Peterbauer-Scherb and Nunez to include a polyethylene film as a support material in Peterbauer-Scherb’s stem cell composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including a polyethylene film as a support materials, as taught by Nunez, in Peterbauer-Scherb’s stem cell composition because Nunez specifically teaches that these materials are useful for supporting stem cells and can be used in combination with matrices such as fibrin glue. The skilled artisan would have been motivated to include a polyethylene film as a support materials in Peterbauer-Scherb’s stem cell composition because Nunez specifically teaches that these materials are useful in methods involving stem cells for regeneration and repair of tissue, and Peterbauer-Scherb composition is for tissue engineering.
	Claims 11 and 18 limit to the use of the composition being for wound healing and claims 23 and 24 recite functional properties of the claimed product. Since the claims are drawn to a product, and not a method of use the product, use limitations only further limit the product to having a structure that could be used in wound healing. Since Peterbauer-Scherb, Falanga and Nunez both specifically teach the composition is useful for tissue engineering, and because the references teach the structure of the product in the claims reciting the use limitations, Peterbauer-Scherb’s teachings in view of Falanga and Nunez also read on the composition being capable of wound healing and it appears that the identical composition would inherently have the same functional properties as the claimed product. Additionally, as stated above, the Nunez reference further also teaches that products for regeneration and repair of soft tissue may include a polyethylene film and MSCs in a fibrin glue of fibrinogen thrombin. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peterbauer-Scherb as evidenced by Salgado, Wilkison, Lin and March, and in view of Falanga  and Nunez as applied to claims 11, 15, 18 and 23-24 above, and further in view of Dezawa et al (U.S.PGPUB 2012/0244129).
The teachings of Peterbauer-Scherb in view of Falanga and Nunez are discussed and relied upon above. 
Peterbauer-Scherb is silent as to the expression pattern of the adipose-derived mesenchymal stem cells (claims 21-22).
Regarding claims 21-22, Dezawa teaches adipose-derived mesenchymal stem cells are characterized by being positive for the expression of CD29, CD44, CD73, CD90, and CD105, while being negative for CD45 (see paragraph [0107]).
It would have been obvious to combine Peterbauer-Scherb and Dezawa to use adipose-derived mesenchymal stem cells are characterized by being positive for the expression taught by Dezawa in Peterbauer-Scherb’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using adipose-derived mesenchymal stem cells are characterized by being positive for the expression taught by Dezawa in Peterbauer-Scherb’s method because Dezawa establishes that this is a known expression pattern for Peterbauer-Scherb’s cell type. The skilled artisan would have been motivated to use adipose-derived mesenchymal stem cells are characterized by being positive for the expression taught by Dezawa in Peterbauer-Scherb’s method because Dezawa establishes that this is a known expression pattern for Peterbauer-Scherb’s cell type.
Peterbauer-Scherb and Dezawa are silent as to the percent of cells positive for CD105. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cells differs, and if so to what extent, from the cells discussed in Peterbauer-Scherb in view of Dezawa.  The prior art cells are the same type of cells as the claimed cells, taken form the same source as the claimed cells, and are positive and negative for the same cell markers as the claimed cells. The cited art taken as a whole demonstrates a reasonable probability that the adipose-derived mesenchymal stem cells of the prior art is either identical or sufficiently similar to the claimed adipose-derived mesenchymal stem cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicant highlights the new claim limitation wherein the concentration of fibrinogen in the composition is from 1.8 mg/ml to 3.6 mg/ml, and alleges none of the references teach this limitation. However, as stated above the newly cited Falanga teaches that preferable concentrations of fibrinogen in a fibrin glue combined with stem cells for tissue repair are about 2 to about 5 mg/ml. Therefore for the reasons stated above this new limitation is obvious over the newly cited Falanga reference. 
Applicant highlights the new claim limitation “wherein the adipose-derived mesenchymal stem cells increase at least four-fold after five days of culture” and allege that this limitation is not taught by the references. Since the claims are directed to a composition and not a method, as stated in the above rejection, this is interrupted as an inherent property of the stem cells. As stated above, the newly cited March reference is cited solely as evidence that ASCs inherently can expand to about 1000-fold over a 10 day period in culture (see paragraph [0059]); this reads on the inherent property of the stem cells being able to increase at least four-fold after five days of culture. Applicant continues by highlighting that Peterbauer-Scherb’s cells in the fibrin glue are not expanding even two fold. However, the new limitation does not state that the cells within the fibrin glue are capable of increasing at least four-fold after five days of culture. Rather, the new limitation states that the cells used in the composition have the ability to increase at least four-fold after five days of culture. Therefore March’s teaching that ASCs can inherently increase 1000-fold over a 10 day period in culture, is evidence that ASCs are capable of increasing at least four-fold after five days of culture, and this argument is not persuasive. 
Applicant alleges that the secondary references Dezawa and Nunez do not remedy the deficiencies alleged above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive.
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653